UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7585



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARROLL EUGENE DODSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Jackson L. Kiser, Senior
District Judge. (CR-94-106; CA-05-562)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carroll Eugene Dodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carroll Eugene Dodson appeals the district court’s order

construing his Fed. R. Civ. P. 60(b) motion as an unauthorized

successive    motion       filed       under    28   U.S.C.     §    2255    (2000),    and

dismissing for lack of jurisdiction.                  An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)      (2000).        A   prisoner      satisfies        this   standard    by

demonstrating       that    reasonable          jurists       would     find    that    his

constitutional       claims   are       debatable       and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude     that    Dodson    has        not    made     the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

      We also construe Dodson’s notice of appeal and informal brief

as an application to file a second or successive motion under 28

U.S.C. § 2255.       See United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).           In order to obtain authorization to file a


                                          - 2 -
successive § 2255 motion, a movant must assert claims based on

either    (1)   a   new    rule   of     constitutional     law,    previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review, or (2) newly discovered evidence sufficient to

establish that no reasonable factfinder would have found petitioner

guilty of the offense. 28 U.S.C. § 2255 ¶ 8. Dodson’s claims do not

satisfy   either    of    these   standards.   We    therefore      decline   to

authorize   a   successive    §   2255   motion.    We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     DISMISSED




                                    - 3 -